Exhibit 10.2

 

 

 

SUBSERVICING SUPPLEMENT

dated as of September 13, 2012

between

OCWEN LOAN SERVICING, LLC

and

HLSS HOLDINGS, LLC

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

ARTICLE I. DEFINITIONS

     1   

1.1 Definitions

     1   

ARTICLE II. SUBSERVICING

     3   

2.1 Engagement as Subservicer

     3   

2.2 Servicing Transfer Procedures

     3   

2.3 Reference to Master Subservicing Agreement

     3   

ARTICLE III. SERVICING FEES

     3   

3.1 Base Subservicing Fee

     3   

3.2 Performance Fee

     4   

ARTICLE IV. MISCELLANEOUS

     4   

4.1 Incorporation

     4   

4.2 Third Party Beneficiaries

     4   

 

SCHEDULE I    Servicing Agreements SCHEDULE II    Retained Servicing Fee
Percentage SCHEDULE III    Target Ratio Schedule



--------------------------------------------------------------------------------

SUBSERVICING SUPPLEMENT

This SUBSERVICING SUPPLEMENT, dated as of September 13, 2012 (this “Subservicing
Supplement”), is by and between HLSS HOLDINGS, LLC, a Delaware limited liability
company (“Servicer”), and OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“Ocwen”).

RECITALS:

WHEREAS, as of the applicable Servicing Transfer Date (as defined herein),
Servicer will become the servicer of certain Mortgage Loans (as defined in the
Master Subservicing Agreement) pursuant to the terms of those certain pooling
and servicing agreements or other servicing agreements listed in Schedule I
hereto; and

WHEREAS, Servicer and Ocwen are parties to that certain Master Subservicing
Agreement dated as of February 10, 2012 (the “Master Subservicing Agreement”);
and

WHEREAS, Servicer desires to engage Ocwen to act as subservicer with respect to
the Mortgage Loans relating to those pooling and servicing agreements or other
servicing agreements listed in Schedule I hereto, as of the applicable Servicing
Transfer Date (as defined herein), and Ocwen desires to act as subservicer with
respect to the Mortgage Loans relating to those pooling and servicing agreements
or other servicing agreements, on the terms set forth in the Master Subservicing
Agreement, as supplemented by this Subservicing Supplement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:

ARTICLE I.

DEFINITIONS.

1.1 Definitions. (a) For purposes of this Subservicing Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below.

“Base Subservicing Fee” has the meaning set forth in Section 3.1.

“Deferred Servicing Agreement” has the meaning set forth in the Sale Supplement.

“Excess Servicing Advances” shall mean, for any calendar month, the amount, if
any, by which the outstanding Servicing Advances with respect to the Servicing
Agreements as of the last day of such calendar month exceeds an amount equal to
(a) the Target Ratio for such calendar month multiplied by (b) the unpaid
principal balance of the Mortgage Loans subject to the Servicing Agreements as
of the last day of such calendar month.

 

Subservicing Supplement



--------------------------------------------------------------------------------

“Monthly Servicing Fee” shall mean, for each calendar month, the sum of the Base
Subservicing Fee for such calendar month and the Seller Monthly Servicing Fee
(as defined in the Sale Supplement) for such calendar month.

“Performance Fee” has the meaning set forth in Section 3.2.

“Retained Servicing Fee” shall mean, for any calendar month, an amount equal to
the sum of (a) the product of the Retained Servicing Fee Percentage for such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements and the Deferred Servicing
Agreements during such calendar month, and (b) the Retained Servicing Fee
Shortfall, if any, for the immediately prior calendar month.

“Retained Servicing Fee Percentage” shall mean, for any calendar month, the
percentage set forth on Schedule II to this Subservicing Supplement.

“Retained Servicing Fee Shortfall” shall mean, for any calendar month, beginning
in September, 2012, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Fees actually received by Servicer pursuant to the Subject
Servicing Agreements and with respect to the Deferred Servicing Agreements
during such calendar month (whether directly pursuant to such Subject Servicing
Agreement or pursuant to Sale Supplement, as applicable) over (y) the Monthly
Servicing Fee for such calendar month.

“Sale Supplement” shall mean that certain Sale Supplement, dated as of the date
hereof, between Servicer, as Purchaser, and Ocwen, as Seller, as the same may be
amended, supplemented or otherwise modified from time to time.

“Scheduled Termination Date” means, with respect to each Subject Servicing
Agreement serviced pursuant to this Subservicing Supplement, the date which is
six (6) years after the closing date of the initial acquisition of assets
pursuant to the Sale Supplement.

“Servicing Agreement” shall mean each of the pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto.

“Servicing Fees” shall mean, with respect to any Servicing Agreement, the
servicing fees payable to Servicer under the Subject Servicing Agreements,
including each “servicing fee” payable based on a percentage of the outstanding
principal balance of the Mortgage Loans serviced pursuant to such Servicing
Agreement, but excluding any Ancillary Income, Prepayment Interest Excess or any
amounts earned in connection with the investment of funds in the related
Custodial Accounts and Escrow Accounts.

“Servicing Transfer Date” shall have the meaning specified in the Sale
Supplement.

“Subject Servicing Agreement”, shall mean, as of any date of determination, each
Servicing Agreement with respect to which the Servicing Transfer Date has
occurred on or prior to such date and with respect to which the Subservicing
Termination Date has not occurred on or prior to such date.

 

Subservicing Supplement



--------------------------------------------------------------------------------

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule III with respect to such month.

(b) Any capitalized term used but not defined in this Subservicing Supplement
shall have the meaning assigned to such term in the Master Subservicing
Agreement.

ARTICLE II.

SUBSERVICING

2.1 Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplement by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement. Except as set forth in this
Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement, and to
meet any standards and fulfill any requirements applicable to Servicer or its
subservicer under each Subject Servicing Agreement on and after the related
Servicing Transfer Date.

2.2 Servicing Transfer Procedures. Servicer and Ocwen each covenant and agree to
following the Servicing Transfer Procedures agreed pursuant to the Sale
Supplement with respect to each Subject Servicing Agreement.

2.3 Reference to Master Subservicing Agreement. Each of Servicer and Subservicer
agrees that (a) this Subservicing Supplement is a “Subservicing Supplement”
executed pursuant to Section 2.1 of the Master Subservicing Agreement, (b) the
terms of this Subservicing Supplement are hereby incorporated into the Master
Subservicing Agreement with respect to the Subject Servicing Agreements and the
related Mortgage Loans to the extent set forth therein, (c) each of the Subject
Servicing Agreements listed in Schedule I is a “Subject Servicing Agreement” as
such term is used in the Master Subservicing Agreement on and after the related
Servicing Transfer Date, and (d) the terms of this Subservicing Supplement apply
to the Subject Servicing Agreements specified herein and not to any other
“Subject Servicing Agreement” as that term is used in the Master Subservicing
Agreement. In the event of any conflict between the provisions of this
Subservicing Supplement and the Master Subservicing Agreement, the terms of this
Subservicing Supplement shall prevail.

ARTICLE III.

SERVICING FEES

3.1 Base Subservicing Fee. As compensation for its services with respect to the
Subject Servicing Agreements, Servicer shall pay Ocwen a monthly base
subservicing fee for each calendar month during which Ocwen is servicing
Mortgage Loans with respect to Subject Servicing Agreements pursuant to this
Subservicing Supplement equal to 12.00% of the aggregate Servicing Fees actually
received by Servicer pursuant to the Subject Servicing Agreements during such
calendar month (the “Base Subservicing Fee”).

 

Subservicing Supplement



--------------------------------------------------------------------------------

3.2 Performance Fee. Servicer shall pay to Ocwen for each calendar month during
which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this Subservicing Supplement a performance fee (the
“Performance Fee”) equal to the greater of (a) zero and (b) the excess, if any,
of the aggregate of all Servicing Fees actually received by Servicer pursuant to
the Subject Servicing Agreements and with respect to the Deferred Servicing
Agreements during such calendar month (whether directly pursuant to such Subject
Servicing Agreement or pursuant to the Sale Supplement, as applicable) over the
sum of (i) the Monthly Servicing Fee for such calendar month and (ii) the
Retained Servicing Fee for such calendar month, multiplied by (y) a fraction,
(i) the numerator of which is the average unpaid principal balance of all
Mortgage Loans subject to the Subject Servicing Agreements during such calendar
month and (ii) the denominator of which is equal to the sum of the average
unpaid principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and the average unpaid principal balance
of all Mortgage Loans subject to the Subject Servicing Agreements during such
calendar month, or such other allocation percentage which is agreed by Servicer
and Ocwen (the “Allocation Percentage”). The Performance Fee, if any, for any
calendar month will be reduced by 6.50% per annum (i.e., 0.5417% per month) of
the Excess Servicing Advances, if any, for such calendar month multiplied by the
Allocation Percentage. If the Closing Date does not occur on the first day of a
calendar month, the Performance Fee for the period from the Closing Date to the
last of the calendar month in which the Closing Date occurs shall be calculated
in a pro rata manner based on the number of days in such period.

ARTICLE IV.

MISCELLANEOUS

4.1 Incorporation. The provisions of Article 10 of the Master Subservicing
Agreement are hereby incorporated into this Subservicing Supplement by
reference, mutatis mutandis, as if its provisions were fully set forth herein.

4.2 Third Party Beneficiaries. Ocwen and Servicer each acknowledges and agrees
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Facility pursuant to which Servicer has
transferred Servicer Advances made pursuant to a Servicing Agreement is an
express third party beneficiary of this Subservicing Supplement and the
Subservicing Agreement solely with respect to the Servicing Agreements related
to such Servicing Advance Facility.

[Signature Page Follows]

 

Subservicing Supplement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subservicing Supplement
to be executed and delivered as of the date first above written.

 

HLSS HOLDINGS, LLC By: Home Loan Servicing Solutions, Ltd., its sole member
    By:         Name:   James Lauter     Title:   CFO OCWEN LOAN SERVICING, LLC
    By:         Name:   John Britti     Title:   Authorized Signatory

 

Subservicing Supplement



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

Investor Number    Short Form Deal Name

2621

   ACE 2007-HE4

2605

   ACE 2007-HE1

2477

   NCHELT 2005-B

2551

   ACE 2006-HE3

2617

   CMLTI 2007-AMC2

2598

   Soundview 2006-EQ2

2591

   Soundview 2006-NLC1

2468

   ACE 2005 HE-6

2582

   ACE 2006-ASAP5

2619

   ACE 2007-WM2

2602

   NHELI 2007-HE2

2612

   ACE 2007-ASAP1

2613

   ACE 2007-HE2

2574

   Nomura NHELI 2006-HE3

2595

   ACE 2006-ASAP6

2537

   ACE 2006-HE2

2580

   ACE 2006-HE4

2631

   FNLC 2007-1

2385

   ACE 2004-HE4

2615

   RMAC 2007-1

2485

   AEGIS 2005-5

2630

   RMAC 2007-2

2412

   ACE 2005-HE2

2522

   GSAMP 2006-S2

2540

   SASCO 2006-S2

2552

   RMAC 2006-2

2439

   ACE 2005- HE3

2599

   RMAC 2006-4

2538

   Nomura NHELI 2006-HE2

2498

   GSAMP 2005-HE6

2494

   CMLTI 2005 HE-4

2393

   MASTR 2005 - NC1

2434

   MASTR 2005-WMC1

2496

   MASTR 2005-NC2

2492

   Meritage MLT 2005-3

2535

   GSAMP 2006 S3

2581

   Renaissance 2006-3

 

Sch I-1



--------------------------------------------------------------------------------

2575            

   GSAMP 2006-S5

2483

   ACE 2005 ASAP1

2589

   GSAMP 2006-S6

2557

   SAIL 2006-4

2382

   Equifirst 2004-3

2516

   NHEL - 2006 HE1

2592

   NAAC 2006-S5

2521

   Renaissance 2006-1

2497

   GSAMP 2005-AHL2

2409

   Renaissance 2005-1

2510

   MASTR 2006-AM1

2603

   NAAC 2007-S1

2600

   GSAA 2006-S1

2375

   SAIL 2004-9

2364

   SAIL 2004-8

2523

   BASIC 2006-1

2570

   NAAC 2006-S2

2571

   NAAC 2006-S3

2311

   Deutsche Bank ACE 2003-HE1

2579

   NAAC 2006-S4

2304

   ACE Sec. Corp Home Equity Loan Tst 2003-NC1

2331

   ACE 2004-HS1

2280

   MABS 2003-NC1

2363

   SASCO 2004 SC1

2161

   MSDW 2001-NC4

2196

   MSDW 2002-HE1

2765

   FIRST FRANKLIN 2003-FFH2

2390

   Renaissance 2004-4

2139

   Morgan Stanley Dean Witter 2001-NC2

2013

   1998-NC6 Salomon

2014

   1998-NC7 Salomon

2323

   TMTS 2003-8HE

2154

   CSFB ABS Trust Series 2001-HE22

455

   CSFB Asset-Backed Sec 2001-HE1

2237

   MSDW 2003-NC1

2119

   2001-NC1 Salomon

2203

   CDC Mortgage Capital Trust 2002-HE2

2228

   MSDW 2002-NC6

2011

   1998-NC3 Salomon

2144

   ARC 2001 BC-6

2159

   CSFB ABS Trust Series 2001-HE30

2178

   Aames Mortgage Trust 2002-1

2422

   ABFS 2000-1

2427

   ABFS 2001-2

 

Sch I-2



--------------------------------------------------------------------------------

2212            

   MSDW 2002-NC3

2297

   SASCO 2003 BC3

2197

   ACE Securities HELT 2002-HE1

2742

   FIRST FRANKLIN 2003-FFH1

3586

   MSABS 2003-HE1

3613

   GSAMP TRUST 2004-HE1

3615

   FFMLT 2004-FF3

3616

   GSAA TRUST 2004-3

3623

   GSAMP TRUST 2004-HE2

3660

   GSAMP TRUST 2005-HE2

3661

   SASCO 2005-RMS1

3670

   SAIL 2005-6

3674

   GSAMP TRUST 2005-HE4

3686

   SAIL 2005-10

3689

   HASCO 2005-I1

3690

   NEW CENTURY HE 2005-C

3693

   NEW CENTURY HE 2005-D

3696

   SASCO 2006-OW1

3697

   MSABS 2006-WMC1

3700

   MSAC 2006-HE1

3706

   SAIL 2006-2

3718

   HEAT 2006-5

3721

   SAIL 2006-BNC3

3723

   SASCO 2006-BC2

3724

   SASCO 2006-W1

3726

   SASCO 2006-BC3

3734

   SASCO 2007-BC1

3735

   BNC MLT 2007-1

3736

   BNC MLT 2007-2

3738

   SASCO 2007-BC3

3739

   BNC MLT 2007-3

3741

   BNC MLT 2007-4

3742

   SASCO 2007-BC4

2182

   ARC 2002 BC-2

2278

   SAIL Loan Trust, Series 2003-BC6 S/S

2192

   ARC 2002 BC-4

2225

   MAST 2002-NC1

2281

   First Franklin Mtg Loan Trust, Series 2003-FF3

2242

   New Century 2003-2

2766

   FIRST FRANKLIN 2003-FF5

2279

   SAIL Loan Trust, Series 2003-BC7 S/S

2292

   CDC Mortgage Capital Trust 2003-HE3

2264

   ABSC 2003-HE3

2270

   ACE 2003-TC1

 

Sch I-3



--------------------------------------------------------------------------------

2388            

   SAIL 2004-11

3611

   SAIL 2004-3

3621

   SAIL 2004-6

3740

   SASCO 2007-BNC1

2500

   Renaissance 2005-4

2761

   SAST 2007-2

2471

   Renaissance 2005-3

3672

   SAIL 2005-7

2647

   CSMC 2007-NC1 OSI

2679

   DSLA 2007-AR1

2626

   SASCO 2007-OSI

2686

   HBVM 2007-7

2587

   Aegis 2006-1

2467

   Aegis 2005-4

2677

   DSLA 2005-AR6

2338

   Renaissance 2004-1

2676

   DSLA 2005-AR5

2435

   Aegis 2005-2

2771

   ABFC 2004-HE1

2779

   BSABS 2003-AC1

2780

   CMLTI 2005-HE1

2781

   CMLTI 2005-HE3

2784

   EQUIFIRST 2008-1

2791

   MABS 2004-WMC1

2793

   MARM 2007-HF2

2795

   MASTR 2004-HE1

2806

   MERITAGE 2004-1

2807

   MLMI 2003-WMC1

2808

   MLMI 2003-WMC3

2838

   MSABS 2005-NC2

2852

   MSM 2004-6AR

2853

   MSM 2005-8SL

2854

   MSM 2006-4SL

2856

   PFCA 2003-GP1

2882

   SABR MLT 2008-1

2889

   SAIL 2005-9

2896

   SAIL 2006-BNC1

2898

   SASCO 2006-BC1

2900

   SASCO 2006-BC3

2904

   SASCO 2007-BC4

2906

   SG 2007-NC1

2909

   TERWIN MORTGAGE TRUST 2004-EQR1

2912

   HOMEQ FNMA MBS

2913

   HOMEQ FNMA A/A

 

Sch I-4



--------------------------------------------------------------------------------

2914            

   UBS BALANCE SHEET

2915

   ARCH BAY HOLDINGS, LLC

2916

   LEHMAN BROTHERS

2917

   GREENWICH CAPITAL

2918

   STATEWIDE BANK (ALGIERS)

2919

   SOCIETE GENERALE - HOUSE LOANS

2921

   BARCLAYS

2926

   BANCO POPULAR, FSB

2927

   BANCO POPULAR, NY

2928

   SHERMAN REO

2933

   CSFB SECURITIZED I

2934

   CSFB SECURITIZED II

2935

   CSFB SECURITIZED III

 

Sch I-5



--------------------------------------------------------------------------------

SCHEDULE II

RETAINED SERVICING FEE PERCENTAGE

 

From Month1

     To Month      Retained Fee     1         3         27.0 bps      4        
6         26.0 bps      7         9         25.0 bps      10         12        
23.5 bps      13         15         23.0 bps      16         18         22.0 bps
     19         21         21.0 bps      22         24         20.0 bps      25
        72         20.0 bps   

 

1 

Starting with September 2012.

 

Sch II-1



--------------------------------------------------------------------------------

SCHEDULE III

TARGET RATIO SCHEDULE

 

Month2    Target Advance Ratio  

1

     3.40 % 

2

     3.32 % 

3

     3.23 % 

4

     3.15 % 

5

     3.08 % 

6

     3.00 % 

7

     2.92 % 

8

     2.85 % 

9

     2.78 % 

10

     2.71 % 

11

     2.64 % 

12

     2.58 % 

13

     2.51 % 

14

     2.45 % 

15

     2.39 % 

16

     2.33 % 

17

     2.27 % 

18

     2.21 % 

19

     2.16 % 

20

     2.10 % 

21

     2.05 % 

22

     2.00 % 

23

     1.95 % 

24

     1.90 % 

25

     1.85 % 

26

     1.81 % 

27

     1.76 % 

28

     1.75 % 

29

     1.75 % 

30

     1.75 % 

31

     1.75 % 

32

     1.75 % 

33

     1.75 % 

 

2 

Starting with September 2012.

 

Sch III-1



--------------------------------------------------------------------------------

Month2    Target Advance Ratio  

34

     1.75 % 

35

     1.75 % 

36

     1.75 % 

37

     1.75 % 

38

     1.75 % 

39

     1.75 % 

40

     1.75 % 

41

     1.75 % 

42

     1.75 % 

43

     1.75 % 

44

     1.75 % 

45

     1.75 % 

46

     1.75 % 

47

     1.75 % 

48

     1.75 % 

49

     1.75 % 

50

     1.75 % 

51

     1.75 % 

52

     1.75 % 

53

     1.75 % 

54

     1.75 % 

55

     1.75 % 

56

     1.75 % 

57

     1.75 % 

58

     1.75 % 

59

     1.75 % 

60

     1.75 % 

61

     1.75 % 

62

     1.75 % 

63

     1.75 % 

64

     1.75 % 

65

     1.75 % 

66

     1.75 % 

67

     1.75 % 

68

     1.75 % 

69

     1.75 % 

70

     1.75 % 

71

     1.75 % 

72

     1.75 % 

 

Sch III-2